     Case 2:20-cv-01066-WBS-DB Document 11 Filed 01/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    ROGELIO MAY RUIZ,                                  No. 2:20-cv-1066 WBS DB P
11                        Plaintiff,
12            v.                                         ORDER
13    J. ROSSI, et al.,
14                        Defendants.
15

16          Plaintiff is a state prisoner proceeding pro se with a civil rights action. Plaintiff claims his

17   rights were violated in connection with a rules violation report he received in June 2019.

18   Presently before the court is plaintiff’s motion to appointment of counsel. (ECF No. 10.)

19          Plaintiff seeks the appointment of an attorney that speaks English and Spanish or an

20   interpreter. He claims that his Test of Adult Basic Education (“TABE”) score is 0.0. He further

21   states that he does not understand the rules of court.

22          “‘[T]he expenditure of public funds [on behalf of an indigent litigant] is proper only when

23   authorized by Congress . . . .’” Tedder v. Odel, 890 F.2d 210, 211-12 (9th Cir. 1989) (quoting

24   United States v. MacCollom, 426 U.S. 317, 321 (1976)). The court is unaware of any statute

25   authorizing the expenditure of public funds for a court-appointed interpreter in a civil action.

26   Accordingly, to the extent plaintiff’s motions seeks the appointment of an interpreter that request

27   is denied.

28   ////
                                                        1
     Case 2:20-cv-01066-WBS-DB Document 11 Filed 01/04/21 Page 2 of 2


 1             The United States Supreme Court has ruled that district courts lack authority to require

 2   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

 3   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

 4   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

 5   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

 6             The test for exceptional circumstances requires the court to evaluate the plaintiff’s

 7   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in

 8   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,

 9   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances

10   common to most prisoners, such as lack of legal education and limited law library access, do not

11   establish exceptional circumstances that would warrant a request for voluntary assistance of

12   counsel.

13             In the present case, the court does not find the required exceptional circumstances. The

14   court finds that plaintiff’s filings in this action indicate that he is capable of articulating his claims

15   pro se. Additionally, at this stage of the proceedings1 the court cannot make a determination

16   regarding plaintiff’s likelihood of success on the merits. Therefore, the court will deny the

17   motion without prejudice.

18             Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of

19   counsel (ECF No. 10) is denied.

20   Dated: December 30, 2020
21

22

23

24
     DB:12
25   DB:1/Orders/Prisoner/Civil.Rights/ruiz1066.31

26
     1
27     On November 3, 2020, the undersigned issued findings and recommendations recommending
     that plaintiff’s motion to proceed in forma pauperis be denied. (ECF No. 9.) Those findings are
28   currently pending before the district judge assigned to this action.
                                                       2
